Name: Commission Regulation (EC) No 2073/2000 of 29 September 2000 reducing, for the 2000/2001 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangements
 Type: Regulation
 Subject Matter: trade policy;  agri-foodstuffs;  production;  beverages and sugar;  trade
 Date Published: nan

 Avis juridique important|32000R2073Commission Regulation (EC) No 2073/2000 of 29 September 2000 reducing, for the 2000/2001 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangements Official Journal L 246 , 30/09/2000 P. 0038 - 0043Commission Regulation (EC) No 2073/2000of 29 September 2000reducing, for the 2000/2001 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2), and in particular Articles 26(5) and 44(6) thereof,Whereas:(1) The first two subparagraphs of Article 26(5) of Regulation (EC) No 2038/1999 lay down that the guaranteed quantity under production quotas should be reduced before 1 October each marketing year if the forecasts for the year in question show an exportable balance attracting a refund greater than the maximum laid down by the Agriculture Agreement concluded under Article 300(2) of the Treaty.(2) The forecasts for the 2000/2001 marketing year indicate an exportable balance exceeding the maximum laid down by the Agreement for that year. It is therefore necessary to fix the difference by which this guaranteed quantity is to be reduced and then to divide it up between sugar, isoglucose and inulin syrup on the one hand and the production regions concerned on the other, using the coefficients established for this purpose.(3) In accordance with the third subparagraph of Article 26(5) of Regulation (EC) No 2038/1999, each Member State must then allocate the difference to which it is subject among the producer undertakings established on its territory on the basis of the existing ratio between their A and B quotas for the product in question and the basic quantity A and the basic quantity B for the Member State or, as appropriate, the sum of the A quotas and the sum of the B quotas for this product assigned to the producer undertakings.(4) Article 44(5) of Regulation (EC) No 2038/1999 lays down that a reduction in the guaranteed quantity also necessitates a reduction in the presumed maximum raw sugar needs of Community refineries for the marketing year in question. It is therefore necessary to fix the corresponding reduction for these presumed maximum needs and to allocate it among the Member States concerned.(5) The time limits by which the Member States must establish the reduction applying to each producer undertaking on their torritory and communicate the relevant data should be fixed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 11. Pursuant to Article 26(5) of Regulation (EC) No 2038/1999, the guaranteed quantity under production quotas in the sugar sector shall be reduced by a difference equal to 498800 tonnes, in white sugar equivalent, for the 2000/2001 marketing year.2. The difference referred to in paragraph 1 shall be allocated by product and by region in accordance with Annex I.Once reduced by this difference, the basic quantities used to allocate the production quotas to producer undertakings for the 2000/2001 marketing year shall be those set out in Annex II.3. The Member States shall establish before 1 November 2000 the specific difference for each producer undertaking to which a production quota for the 2000/2001 marketing year has been assigned, and also each undertaking's A and B quotas adjusted in accordance with this difference.4. The Member States shall inform the Commission of the difference and adjusted A and B quotas for each producer undertaking established on their territory no later than 15 November 2000.Article 21. Pursuant to Article 44(5) of Regulation (EC) No 2038/1999, the presumed maximum supply needs of Community refineries shall be reduced by 8365 tonnes, in white sugar equivalent.2. The reduction referred to in paragraph 1 shall be allocated among the Member States in accordance with Annex III.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.ANNEX IAllocation by product and region of the difference representing the reduction in the guaranteed quantity1. Basic quantities A>TABLE>2. Basic quantities B>TABLE>ANNEX IIBasic quantities used to allocate the A and B production quotas after reduction of the guaranteed quantity1. Basic quantities A>TABLE>2. Basic quantities B>TABLE>ANNEX IIIBreakdown by Member State of the reduction in maximum presumed refinery supply needs, in white sugar equivalent>TABLE>